DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peritt et al. (US 2019/0060549).
	With respect to Claims 1 and 10, Peritt teaches a system for the batch photoactivation of mononuclear cells (MNCs) comprising: 
a disposable fluid circuit (paragraph [0098] - paragraph [0099]) comprising a separation chamber for separating whole blood into one or more components including MNCs, red blood cells (RBCs) and plasma (paragraph [0105]), and first, second, third and fourth containers (paragraph [0059] - paragraph [0063]; figure 7; paragraph [0082] -
paragraph [0089]; figure 8); 


a programmable controller configured to perform the following method:
a) automatically separate whole blood in a first collection cycle to obtain a first quantity of MNCs (paragraph [0105]); 
b) separate whole blood in a second collection cycle to obtain a second quantity of MNCs and simultaneously photoactivate the first quantity of MNCs to obtain a first quantity of treated MNCs (paragraph [0055]; figure 6; paragraph [0043] - paragraph [0052]; figure 3);
c) prompt an operator to select to store the first quantity of treated MNCs or to reinfuse the first quantity of treated MNCs (paragraph [0036]; paragraph [0053]; figure 4); 
d) if reinfusion is selected, reinfuse the first quantity of treated MNCs;
e) photoactivate the second quantity of MNCs to obtain a second quantity of treated MNCs; 
f) prompt an operator to select to store the second quantity of treated MNCs or to reinfuse the second quantity of treated MNCs (paragraph [0036]; paragraph [0053]; figure 4); 
g) if reinfusion is selected, reinfuse the second quantity of treated MNCs (paragraph [0053]; figure 4; paragraph [0055]; figure 6); and
h) reinfuse any blood components remaining in the disposable fluid
circuit after the second collection cycle (via return pump 746/846; Figures 7-8).

Allowable Subject Matter
Claims 2-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not teach or suggest a system and method for the batch photoactivation of mononuclear cells, wherein first collection cycle further comprises: i) withdrawing whole blood from a patient; ii) priming the fluid circuit with whole blood; iii) introducing additional whole blood into the separation chamber for separation into plasma, RBCs and MNCs; iv) transferring a portion of the plasma to a first (plasma) container; v) sequestering the MNCs in a region of the separation -24-PATENT Attorney Docket No. F-6865 (9360-0650) chamber to obtain the first quantity of MNCs; vi) transferring the RBCs to a second (RBC) container; vii) transferring the first quantity of MNCs to a third (treatment) container by displacing the first quantity of MNCs out of the separation chamber with either saline, RBCs or whole blood; viii) purging the first quantity of MNCs into the third (treatment) container with either saline or plasma from the first (plasma) container; ix) introducing saline into the third (treatment) container to achieve a target hematocrit and volume for the first quantity of MNCs; x) adding a photoactivation agent to the third (treatment) container; xi) exposing the third (treatment) container to UVA light to obtain the first quantity of treated MNCs; and xii) simultaneously with steps ix), x) and xi), commencing the second collection cycle.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wegener et al. (US 10,088,492) teaches a photopheresis system for the treatment of blood, the system being configured to photoactivate a plurality of quantities of MNCs and reinfuse treated blood into the patient. 
Tu (US 2005/0274672) teaches a separation and irradiation system for the treatment of blood, the system being configured to irradiate a plurality of quantities of MNCs and reinfuse treated blood into the patient. 
Wang et al. (US 2015/0283318) teaches a system for irradiating plasma and/or mononuclear cells, wherein the irradiated blood components are recombined and infused back into the patient. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781